[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] RULING RE: OBJECTION TO PLAINTIFFS' REQUEST FOR LEAVE TO FILE AN AMENDED COMPLAINT (FILE #111) AND PLAINTIFFS' RESPONSE (FILE #112)
The original complaint was filed November 5, 1996. The proceedings were stayed on February 3, 1997 pending resolution of federal litigation involving these parties. The decision inHankard v. Town of Avon, 126 F.3d 418 (2nd Cir. 1997) was rendered on October 2, 1997. The stay in this case was terminated on January 12, 1998. Defendants' request to revise was filed on January 21, 1998; plaintiffs did not file an objection to the CT Page 8320 requested revisions.
The request for leave to file an amended complaint has annexed to it the proposed amendment which incorporates most, but not all, of the defendants' requested revisions. Prac.Bk.sec10-37(a) provides that any request to revise "shall be deemed to have been automatically granted . . . on the date of filing and shall be complied with . . . unless within thirty days of the date of filing the party to whom it is directed shall file an objection thereto." Accordingly, plaintiffs not having filed any objection to the requested revisions, the revision of the complaint is automatic and the amendment must fully comply with defendants' requests.
Defendants' objection (#111) is sustained.1
Mulcahy, J.